Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Shimanckas (US 3447504; cited by Applicant). Shimanckas (Figures 1-4) discloses the claimed outboard motor (column 2, lines 1-3) including a propulsion means 23 with at least one motor (inherent in an outboard motor) providing torque to a drive shaft 25 extending outside the motor (note the Figures) and driving a transmission shaft 27 intended to provide torque to the propulsion means, the drive shaft and the propulsion means being in a fixed relative orientation, and a transmission means 85, 87, 73, connected at the input to the drive shaft and at the output to the transmission shaft with the transmission means modifies the orientation of the drive torque and transmits it, in the form of a modified torque, to the transmission shaft .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanckas (US 3447504; cited by Applicant) in view of Blanchard (US 4408994; cited by Applicant). Shimanckas does not disclose the particular shaft/motor orientation. Blanchard teaches the particular shaft/motor orientation (Figure 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Shimanckas with the claimed shaft/motor orientation as taught by Blanchard for increased efficiency. The combination combines known features to achieve predictable results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanckas (US 3447504; cited by Applicant) in view of Beachy Head (WO 2004/085245; cited by Applicant). .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanckas (US 3447504; cited by Applicant) in view of Batignolles (FR 1234308; cited by Applicant). Shimanckas does not disclose double joints. Batignolles teaches double joints (Figures 3-4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Shimanckas with double joints as taught by Batignolles for ease of manufacture. The combination combines known features to achieve predictable results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanckas (US 3447504; cited by Applicant) in view of Sanshin (JP S59 230894); cited by Applicant). Shimanckas does not disclose an engine and electric motor. Sanshin teaches an engine and electric motor in an outboard motor (Figures 1-2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Shimanckas with an engine and electric motor as taught by Sanshin for increased fuel economy. The combination combines known features to achieve predictable results.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanckas (US 3447504; cited by Applicant) in view of Alter (US 4279602). Shimanckas does not disclose a sailing seacraft. Alter teaches a sailing seacraft with an outboard motor (Figure 1; column 1, .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sailing seacraft (claims 1, 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis et al (US 8460041) show an outboard motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617